Citation Nr: 1047667	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 
1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision by the RO in Cheyenne, Wyoming 
that denied service connection for hearing loss of the right ear 
and tinnitus.  A video conference hearing was held before the 
undersigned Veterans Law Judge in October 2009.

In a December 2009 decision, the Board denied the claims.  The 
Veteran then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2010 motion to the Court, 
the VA Secretary requested that the Board decision be vacated and 
the issue remanded.  In a July 2010 Court order, the motion was 
granted, the Board's December 2009 decision was vacated, and the 
issues were remanded.  The case was subsequently returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board finds that 
additional development is necessary.

The Veteran contends that his right ear hearing loss was 
aggravated by service, both by in-service ruptures of his right 
eardrum, and by exposure to acoustic trauma.  He asserts that his 
tinnitus began in service.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 
(West 2002).  

As noted in the Board's December 2009 decision, the medical 
evidence and the Veteran's own statements and testimony reflect 
that he had otitis media and hearing loss of the right ear prior 
to service.  Service treatment records also reflect that he 
testified that he told the recruiter and the examining physician 
about his problem and that he flunked his initial hearing test, 
and that the physician told him how to cheat to pass the hearing 
test upon service entry.  The majority report of a December 1979 
physical evaluation board (PEB) found that this preexisting 
disability was not aggravated during service, although one member 
of the PEB found that the disability was aggravated during 
service.

In an unappealed June 1980 rating decision, the RO denied service 
connection for otitis media of the right ear.  Service connection 
has not been established for otitis media of the right ear.

A veteran will be presumed to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden falls 
on the government to rebut the presumption of soundness.  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

In light of the Court's order, the Board finds that additional 
development is necessary.  In particular, the Board finds that a 
medical opinion is necessary as to whether or not the Veteran's 
pre-existing right ear hearing loss was aggravated by military 
service.  Although the claims file contains a December 2008 
medical opinion as to the etiology of the Veteran's claimed 
tinnitus, the examiner did not opine as to whether his mixed 
right ear hearing loss was aggravated by service.

The medical evidence of record is insufficient to fairly 
adjudicate the claim, and another medical opinion is required.  
VA has a duty to assist the Veteran by providing an examination 
where there is insufficient competent medical evidence on file 
for the VA to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

At his October 2009 Board hearing, the Veteran testified that VA 
sent him for an ear evaluation by a private physician in the 
spring of 2009.  A review of the claims file reflects that his VA 
compensation and pension examination of his ears was performed by 
a private examiner in December 2008, and it is possible that this 
is the examination to which he referred.  However, as this matter 
is unclear, the RO should contact the Veteran and attempt to 
obtain any additional VA or private medical records pertaining to 
a right ear disability dated since January 2009.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).  The RO/AMC should attempt to obtain these records, and 
should clearly note in the claims file if such records are 
unavailable.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify any VA or private facilities where 
he was treated for an ear disability or 
hearing loss since separation from service. 
Obtain any of the Veteran's pertinent medical 
records that are not already of record and 
associate them with the claims file.  In 
particular, the RO/AMC should attempt to 
obtain any available report of a VA or 
private ear consultation dated in 2009.  If 
any records are unavailable, a notation to 
that effect should be made in the claims 
file.

2.  The RO/AMC should send the Veteran's 
claims file to a VA ear, nose, and throat 
specialist for a VA medical opinion regarding 
his current mixed right ear hearing loss and 
tinnitus.  The examiner should review the 
claims file and provide an opinion as to the 
following questions:  

A complete rationale should be provided for 
any opinion expressed.  If the examiner 
determines that an examination of the Veteran 
is necessary before the questions can be 
answered, one should be scheduled.

(a) Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
right ear hearing loss that existed prior to 
his entry onto active duty?

(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting right ear hearing loss 
was not aggravated by service or that any 
increase in disability was due to the natural 
progression of the disease?

Please identify any such evidence with 
specificity.

(c) If the answer to either (a) or (b) is no, 
is it at least as likely as not (a 50% or 
greater probability) that the Veteran's right 
ear hearing loss had its onset in service?

(d) Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
tinnitus began during service?  The examiner 
should consider that the Veteran is competent 
to 

A complete rationale should be provided 
for any opinion expressed. 

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues of 
service connection for right ear hearing loss 
and tinnitus.  If the claims remain denied, 
the RO should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


